             Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
ANTWAN TOLLIVER, an individual,
                                                                    Case no.: 20-3616
                               Plaintiff,

              -against-

BEST NEW YORK SMOKE INC d/b/a VAPE
SMOKE, an entity, and JAMES ATAMANUK,
an individual,

                                Defendants.
--------------------------------------------------------------- X

                                                COMPLAINT

           Plaintiff, ANTWAN TOLLIVER, by and through his undersigned counsel, brings this

action for injunctive relief, compensatory damages, and attorneys’ fees, costs and litigation-

related expenses against Defendants BEST NEW YORK SMOKE INC d/b/a VAPE SMOKE

and JAMES ATAMANUK for violating Plaintiff’s civil rights, as an individual with a disability,

under New York State and local laws.

                                             NATURE OF SUIT

      1.           This is a proceeding for relief to redress the deprivation of rights secured to

Plaintiff as an individual with a disability vis-à-vis 42 U.S.C. § 12181 et seq., Title III of the

Americans with Disabilities Act (hereinafter “ADA”), the New York State Human Rights Law

codified in NYS Exec. Law § 296 (2)(a), and the New York City Human Rights Law set forth in

NYC Admin Code § 8-107(4)(a) entitling Plaintiff to injunctive, relief, compensatory damages

for the harm he has suffered and attorneys’ fees, costs and litigation expenses relating to bringing

the case at bar.




                                                        1
          Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 2 of 17



                                         JURISDICTION

     2.        The jurisdiction of this Court is invoked in accordance with 28 U.S.C. §§ 1331

and 1343 as the claims asserted herein arise under Title III of the ADA, encompassing 28 C.F.R.

Part 36 (hereinafter “ADAAG”), and 42 U.S.C. § 12181 et seq., and 28 U.S.C. §§ 2201-2202.

     3.        The supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

1367 for Plaintiff’s claims arising under New York laws, NYS Exec. Law § 296 (2)(a) and NYC

Admin Code § 8-107(4)(a). The acts relating to these claims all occurred within the State and

city of New York.

     4.        Personal jurisdiction and venue are appropriate in this forum as Defendants

transact business in this District through the operation of a commercial establishment open to the

public containing structural barriers to access by individuals with disabilities.

     5.        All conditions precedent to filing suit are satisfied or are waived by Defendants as

their violations have been ongoing since the enactment of the ADA, NYS Exec. Law § 296

(2)(a), and NYC Admin Code § 8-107(4)(a). Notice and/or administrative action are not required

as prerequisites to maintaining the care at bar.

                                             PARTIES

     6.        Plaintiff ANTWAN TOLLIVER (“TOLLIVER”), at all material times hereto, is

sui juris, residing in New York, New York, and qualifies as an individual with a “disability” as

defined by the ADA and under New York state and local law. See NYS Exec. Law § 292 (21) &

NYC Admin Code § 8-107(4)(a).

     7.        TOLLIVER is the victim of gun violence. The bullet entered through the lower

left side of TOLLVER’s back severing the spinal cord as kit passed through to the right side of

his body. The resulting in injury to TOLLIVER’s T-12 thoracic vertebrae has caused paralysis



                                                   2
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 3 of 17



requiring the full-time use a wheelchair for mobility purposes.

     8.           TOLLIVER is and has been permanently disabled since January 24, 2003, while

only a young man, nearly twenty-years ago.

     9.           TOLLIVER and his family are New Yorkers scattered throughout the five

boroughs. TOLLIVER attended school in Far Rockaway where he made numerous friends who

also still reside throughout the City of New York. When TOLLIVER is traveling alone he

utilizes Access-A-Ride for his transportation needs.

     10.          As TOLLIVER has always been involved in his community, he enjoys spending

his time at the community day-care center for individuals with disabilities reading and

exercising.

     11.          Plaintiff TOLLIVER has visited personally the commercial establishment and

property forming the basis of the case at bar. However, TOLLIVER was and continues to be

discriminated against and he has and continues to suffer an injury-in-fact because TOLLIVER’s

physical access to the property has been and is presently being restricted and/or prohibited by his

disability (i.e. being confined in a wheelchair due to his paralysis).

     12.          Plaintiff seeks to redress the discrimination he has suffered himself for himself as

well as acting as a “tester-plaintiff” to advocate rights on behalf of other individuals with

disabilities. TOLLIVER fully intends on returning to the property to obtain goods and services

and ensure the property is accessible for individuals with disabilities as required by federal, state,

and local laws.

     13.          Plaintiff TOLLIVER brings this lawsuit to recover compensatory damages,

including attorneys’ fees, costs, and litigation expenses relating to his pursuit of this action to

enforce and obtain compliance with provisions of the ADA, the New York State Human Rights



                                                   3
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 4 of 17



Law codified in NYS Exec. Law § 296 (2)(a) (“NYSHRL”), and the New York City Human

Rights Law set forth in NYC Admin Code § 8-107(4)(a) (“NYCHRL”).

     14.       Defendant JAMES ATAMANUK is the owners of the real property located at 46

Avenue B, New York, NY 10009 (hereinafter “Property”) on which a public food service

establishment is operating under the trade name VAPE SMOKE. The Property has an estimated

fair market value of nearly 4.28 million dollars.1

     15.       JAMES ATAMANUK owns the commercial property identified in the New York

City ACRIS records as Block 00399 Lot 0033. Since JAMES ATAMANUK                    assumed

ownership of the Property sixteen (16) OATH/ECB Violations have been recorded, five (5) of

which still remain “open.”2 The New York City Department of Building records further indicate

there have been 36 “Complaints” filed against this Property, which include numerous

construction modifications to the commercial portion of the premises: “MAJOR DEMOLITION

WORK IS UNDERWAY WITHOUT PERMIT” on March 2, 2004; “CONSTRUCTION BEING

DONE ON A STORE WITHOUT A PERMIT” on May 19, 2005; “WORK WITHOUT A

PERMIT” on October 29, 2009, and; “CONSTRUCTION BEING DONE REPAIRING STORE

FRONT” on October 15, 2018.3 Most importantly, although job work orders have been filed


1
 See New York City, Department of Finance: Notice of Property Value (Tax Year 2020-21),
available at, https://a836-pts-
access.nyc.gov/care/datalets/datalet.aspx?mode=asmt_tent_2021&sIndex=1&idx=1&LMparent=
20.

2
  See New York City, Department of Buildings website: OATH/ECB Violations, available at,
http://a810-bisweb.nyc.gov/bisweb/ECBQueryByLocationServlet?requestid=1&allbin=1004995.

3
 See New York City, Department of Buildings website: Complaints, available at, http://a810-
bisweb.nyc.gov/bisweb/ComplaintsByAddressServlet?previous.x=18&previous.y=22&allcount=
0001&allbin=1004995&requestid=3.


                                                 4
             Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 5 of 17



since enactment of Title III of the ADA for renovations and modifications relating to commercial

uses    of    the     Property   (i.e.   “INSTALL       KITCHEN   EQUIPMENT     IN    EXISTING

RESTAURANT…PARTITION CHANGES;” “ INSTALL NEW FIRE SUPPRESSION

SYSTEM IN EXISTING RESTAURANT;” “APPLICATION IS TO ESTABLISH A NEW

LAUNDROMAT”), including “INSTALLATION OF HEAVY DUTY SIDEWALK SHED 48'”

DURING FACADE REPAIR,” 4 JAMES ATAMANUK has not sought nor do the public records

reflect any permit applications or job work orders for installation of ramp permitting access into

the restaurant by individuals confined to wheelchairs as required by the ADA and ADAAG

Regulations demanding reasonable access for said persons into and throughout any commercial

premises providing to the public goods and services. See id.

       16.          VAPE SMOKE is a commercial establishment conducting business and offering

goods and/or services to the general public, it qualifies as a “place of public accommodation.

See 28 CFR 36.201(a); see also NYS Exec. Law § 292 (9) & NYC Admin Code § 8-107(4)(a).

       17.          Defendant BEST NEW YORK SMOKE INC d/b/a VAPE SMOKE (hereinafter

“VAPE SMOKE”) is the entity responsible for VAPE SMOKE operating as a place of public

accommodation providing food and food services to consumers.

       18.          When Plaintiff TOLLIVER was visiting VAPE SMOKE he encountered

architectural barriers at the Property precluding him from reasonably accessing the goods and

services provided to non-disabled individuals. As a result of Defendants’ failure to maintain

accessible features in violation of the ADA, NYSPHL and NYCPHL, and VAPE SMOKE

failing to adhere to policies, practices and procedures to ensure the goods and services being


4
 See New York City, Department of Buildings website: Job Overview available at, http://a810-
bisweb.nyc.gov/bisweb/JobsQueryByLocationServlet?requestid=1&allbin=1004995&allstrt=AV
ENUE+B&allnumbhous=46.

                                                    5
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 6 of 17



offered at Defendant JAMES ATAMANUK’s Property, as well as the facilities themselves, are

not accessible to people with disabilities, Defendants are causing Plaintiff an injury-in-fact

discriminating against TOLLIVER solely because of his physical disability.

   ADA, NYSHRL and NYCHRL: ENSURING INDIVIDUALS WIITH DISABILITIES
                 PROTECTION AGAINST DISCRIMINATION

   A. ADA: 42 U.S.C. § 12181 et seq.

     19.       Congress enacted the ADA to “[p]rovide a clear and comprehensive national

mandate for elimination of discrimination against individuals with disabilities.” 42 U.S.C. §

12101(b)(1). One specific purpose of Title III of the ADA is guaranteeing reasonable

accommodations for individuals with disabilities is to ensure they are not the subject of

discrimination in the use of commercial facilities: “[s]ociety has tended to isolate and segregate

individuals with disabilities,” and “[i]ndividuals with disabilities continually encounter various

forms of discrimination, including outright intentional exclusion, the discriminatory effects of

architectural … barriers … [and] failure to make modifications to existing facilities and

practices…”

     20.       In accordance with 42 U.S.C. § 12134(a), the Department of Justice, Office of

Attorney General, promulgated federal regulations to implement the architectural requirements

providing guidelines for ensuring the elimination of structural barriers to access by individuals

with disabilities as per the ADA (“ADAAG” Regulations”). The ADA and ADAAG Regulations

require that operators of “commercial establishments” are responsible complying with these

federal Accessibility Standards. Property owners and business operators are jointly responsible

for ensuring compliance.

     21.       The effective date of the Title III of the ADA, meaning the date by which

commercial establishments were to have implemented all necessary and required modifications

                                                6
            Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 7 of 17



was January 26, 1992, businesses with 10 or fewer employees and gross receipts of $500,000.00

or less.

      22.       The Property contains structural barriers to restricting and/or prohibiting access

by persons confined to the use of a wheelchair that have and continue to discriminate against

disabled individuals, including Plaintiff who himself suffered an injury-in-fact due to his

inability to enter VAPE SMOKE.

      23.       Defendants have and are continuing to violate the ADA and ADAAG Regulations

by failing to provide accessible facilities despite modifying the Property since the ADA’s

enactment.

      24.       The New York City Department of Buildings (“NYC DOB”) website establishes

that the Property on which VAPE SMOKE is operating has undergone remodeling, repairs

and/or alterations since January 26, 1992.

      25.       Alternatively, upon information and belief, Defendant(s) has sufficient income

and resources to make readily achievable accessibility modifications in accordance with the

ADAAG Regulations.

    B. NYSHRL: NYS Exec. Law § 296 (2)(a)

      26.       The NYSHRL, NYS Exec. Law § 296 (2)(a), states

             It shall be an unlawful discriminatory practice for any person, being the
             owner, lessee, proprietor, manager, superintendent, agent or employee of
             any place of public accommodation . . . because of the . . . disability . . . of
             any person, directly or indirectly, to refuse, withhold from or deny to such
             person any of the accommodations, advantages, facilities or privileges
             thereof . . . to the effect that any of the accommodations, advantages,
             facilities and privileges of any such place shall be refused, withheld from
             or denied to any person on account of . . . disability . . .

      27.       The NYC Commission on Human Rights Legal Enforcement Guidance on

Discrimination on the Basis of Disability Manual expressly recognizes the law as being “more

                                                    7
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 8 of 17



protective” than the ADA as a “customer” must “only establish” the following for their prima

facie case:

                  (1) that they have a disability;
                  (2) that the covered entity knew or should have known about the disability;
                  (3) that an accommodation would enable the employee, tenant, or
                  customer to perform the essential requisites of the job or enjoy the
                  rights in question; and
                  (4) that the covered entity failed to provide an accommodation.”

       Id. at 50-51.

   C. NYCHRL: NYC Admin Code § 8-107(4)(a)

     28.          In accordance with NYC Administrative Code § 8-104 one of the key “Functions”

of The New York City Commission on Human Rights is: “(1) To foster mutual understanding

and respect among all persons in the City of New York; (2) To encourage equality of treatment

for, and prevent discrimination against, any group or its members…”

     29.          The relevant section of New York City’s Administrative Code addressing

unlawful discrimination against individuals with disabilities provides:

              It shall be an unlawful discriminatory practice for any person, being the
              owner, lessee, proprietor, manager, superintendent, agent or employee of
              any place or provider of public accommodation because of the actual or
              perceived . . . disability . . . of any person, directly or indirectly, to refuse,
              withhold from or deny to such person any of the accommodations,
              advantages, facilities or privileges thereof . . . to the effect that any of the
              accommodations, advantages, facilities and privileges of any such place or
              provider shall be refused, withheld from or denied to any person on
              account of . . . disability. . . .

              See NYC Admin Code § 8-107(4)(a).

    STRUCTURAL BARRIERS AT PROPERTY RESULTING IN PER SE
      DISCRIMINATION UNDER THE ADA, NYSPHL and NYCPHL

     30.          The ADAAG Regulations were promulgated to establish minimum uniform

architectural standards that would provide individuals with disabilities reasonable access into and



                                                      8
        Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 9 of 17



enjoyment of commercial establishments.             Property being operated as a commercial

establishment open to the public must comply with the ADA and the ADAAG Regulations.

VAPE SMOKE and Defendant JAMES ATAMANUK’s Property are not in compliance with the

following applicable ADAAG Regulations:

          ADAAG 206 Accessible Routes
          ADAAG 206.1 General.
          Accessible routes shall be provided in accordance with 206 and shall
          comply with Chapter 4. ADAAG

          206.2 Where Required.
          Accessible routes shall be provided where required by 206.2.

          ADAAG 206.2.4 Spaces and Elements.
          At least one accessible route shall connect accessible building or facility
          entrances with all accessible spaces and elements within the building or
          facility which are otherwise connected by a circulation path unless
          exempted by 206.2.3 Exceptions 1 through 7.

          ADAAG 303.4 Ramps.
          Changes in level greater than ½ inch high shall be ramped, and shall
          comply with 405 or 406. ADAAG

          ADAAG 404.2.4 Maneuvering Clearances.
          Minimum maneuvering clearances at doors and gates shall comply with
          404.2.4. Maneuvering clearances shall extend the full width of the
          doorway and the required latch side or hinge side clearance.

          ADAAG 902.2 Clear Floor or Ground Space.
          A clear floor space complying with 305 positioned for a forward approach
          shall be provided. Knee and toe clearance complying with 306 shall be
          provided.

          ADAAG 902.4.2 Height.
          The tops of tables and counters shall be 26 inches (660 mm) minimum and
          30 inches (760 mm) maximum above the finish floor or ground.

          ADAAG 227.3 Counters.
          Where provided, at least one of each type of sales counter and service
          counter shall
          comply with 904.4. Where counters are dispersed throughout the building
          or facility, counters complying with 904.4 also shall be dispersed.



                                                9
      Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 10 of 17



       ADAAG 904.4 Sales and Service Counters.
       Sales counters and service counters shall comply with 904.4.1 or 904.4.2.
       The accessible portion of the counter top shall extend the same depth as
       the sales or service counter top.

       ADAAG 904.4.1 Parallel Approach.
       A portion of the counter surface that is 36 inches (915 mm) long minimum
       and 36 inches (915 mm) high maximum above the finish floor shall be
       provided. A clear floor or ground space complying with 305 shall be
       positioned for a parallel approach adjacent to the 36 inch (915 mm)
       minimum length of counter. EXCEPTION: Where the provided counter
       surface is less than 36 inches (915 mm) long, the entire counter surface
       shall be 36 inches (915 mm) high maximum above the finish floor.

       ADAAG 904.4.2 Forward Approach.
       A portion of the counter surface that is 30 inches (760 mm) long minimum
       and 36 inches (915 mm) high maximum shall be provided. Knee and toe
       space complying with 306 shall be provided under the counter. A clear
       floor or ground space complying with 305 shall be positioned for a
       forward approach to the counter.

       Advisory 216.2 Designations.
       Section 216.2 applies to signs that provide designations, labels, or names
       for interior rooms
       or spaces where the sign is not likely to change over time.
       Examples include interior signs labeling restrooms, room and floor
       numbers or letters,
       and room names. Tactile text descriptors are required for pictograms that
       are provided
       to label or identify a permanent room or space.

       ADAAG 216.2 Designations.
       Interior and exterior signs identifying permanent rooms and spaces shall
       comply with 703.1, 703.2, and 703.5. Where pictograms are provided as
       designations of permanent interior rooms and spaces, the pictograms shall
       comply with 703.6 and shall have text descriptors complying with 703.2
       and 703.5

       ADAAG 703 Signs
       ADAAG 703.1 General.
       Signs shall comply with 703.



31.       The above ADAAG violations are not intended as a complete list of violations



                                           10
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 11 of 17



impeding TOLLIVER from reasonably accessing goods and services at VAPE SMOKE.

     32.       Remediating the ADA and ADAAG violations set forth herein are both

technically feasible and readily achievable.

     33.       Establishing policies, practices and procedures to assist individuals with

disabilities is also necessary and may be achieved relatively easily with proper training and

written protocols

     34.       TOLLIVER is and remains unable to physically enter the Property of VAPE

SMOKE with his wheelchair due to structural impediments acting as barriers to access in

violation of the ADAAG regulations. More specifically, upon entering through the front door of

VAPE SMOKE there is a step preventing TOLLIVER from accessing the food services portion

of the establishment of enjoying food offered therein.

     35.       As a result of TOLLIVER being unable to enter VAPE SMOKE in his

wheelchair, TOLLIVER has been indirectly refused and/or had access withheld from him to the

goods or services offered on the Property.

     36.       The structural impediments at the Property of VAPE SMOKE in violations of the

ADAAG Regulations infringe upon Plaintiff’s right to travel free of discrimination in accordance

with the ADA, NYSPHL and NYCPHL thereby causing Plaintiff harm in the form of suffering

frustration, shame and humiliation, which damages constitutes an injury-in-fact.

     37.       The barriers to access of the Property have deterred and prevented TOLLIVER

from availing himself of, and are denying him the opportunity to participate and benefit from the

goods, services, privileges, advantages, facilities and accommodations at VAPE SMOKE equal

to those afforded to other individuals in violation of the ADA, NYSPHL and NYCPHL.

     38.       The present violations at Defendants’ facility threaten Plaintiff’s safety.



                                               11
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 12 of 17



Moreover, Plaintiff was and is blocked by physical barriers to access at the Subject Property,

dangerous conditions, and ADA violations, existing upon the Subject Property, including those

specified above. Additional violations beyond those identified in paragraph 30 will be set forth

within Plaintiff’s expert disclosures.

     39.        In the future, TOLLIVER fully intends to visit the Subject Property to obtain

good and services and to test whether it is compliant with this Court’s Order requiring

remediation so individuals with disabilities may make use of all of the goods, services, facilities,

privileges, advantages and/or accommodations offered at the Property.

     40.        At the moment, however, TOLLIVER cannot return to the Property in light of his

disabilities; unless and until the Property is brought into full compliance with the ADA and its

implementing regulations, Plaintiff will remain unable to fully, properly, and safely access the

Subject Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein in violation of the ADA, NYSPHL, and NYCPHL.

     41.        The undersigned has been retained by Plaintiff and Plaintiff is entitled to recover

fair and reasonable attorneys’ fees, costs and litigation expenses from the Defendants.

                            COUNT I: VIOLATIONS OF THE ADA

     42.        Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

     43.        Defendant JAMES ATAMANUK is the owner of the Property on which VAPE

SMOKE is operating as a place of public accommodation, which discriminates against

individuals with disabilities confined to wheelchairs.

     44.        Individuals confined to wheelchairs, including TOLLIVER have been denied

access to and the benefits of services, programs and activities at VAPE SMOKE as a result of



                                                 12
            Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 13 of 17



JAMES ATAMANUK’s Property containing structural barriers preventing any access by

TOLLIVER and VAPE SMOKE failing to implement policies and procedures for assisting

access by individuals with disabilities in violation of 42 USC § 12181 et seq. and 28 CFR 36.302

et seq.

      45.       Defendants are continuing to discriminate against Plaintiff by failing to make

reasonable modifications in the physical structure so as to permit compliance with Title III of the

ADA despite it being readily achievable and/or technically feasible to perform or cause to be

performed the necessary remediation.

      46.       The   structural   impediments    at   Defendants’    Property   and   commercial

establishment must be remedied to eliminate the architectural barriers set forth herein, which

remedies are necessary to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals.

      47.       By permitting a place of public accommodation to operate in violation of the

ADA is causing Plaintiff to suffer true and actual harm. The architectural barriers create the

potential for and/or cause Plaintiff physical harm and the contribute to Plaintiff’s sense of

isolation and segregation thereby depriving Plaintiff of the full, fair and equal enjoyment of the

goods, services, facilities, privileges and/or accommodations available to the general public.

      48.       Plaintiff has and will continue to suffer irreparable injury and damage without the

immediate relief provided by the ADA and requested herein, and there is no adequate remedy

available at law.

      49.       The undersigned law firm has been retained by Plaintiff and Plaintiff is entitled to

recover fair and reasonable attorneys’ fees, costs and litigation expenses from the Defendants

pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505 for having to employ the services of an



                                                 13
            Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 14 of 17



attorney to gain Defendants’ compliance with the ADA.

      50.         Pursuant to 42 USC § 12188, this Court is empowered to order an injunction to

remedy the Defendants’ ADA violations, including but not limited to issuing an order requiring

Defendants to alter the subject property to make the facilities readily accessible and usable by

Plaintiff and other persons with disabilities as defined by the ADA or by closing the facility until

such time as Defendants cure all ADA violations.

                           COUNT II: VIOLATIONS OF THE NYSPHL

      51.         Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

      52.         The NYSHRL has been enacted to make “unlawful discriminatory practices for

any person being the owner … proprietor … of any place of public accommodation . . . because

of the . . . disability … [by] refus[ing], withhold[ing] from or deny[ing] to such person any of the

accommodations … or privileges thereof . . . to the effect that any of the accommodations … and

privileges of any such place shall be refused, withheld from or denied to any person on account

of . . . disability .”

      53.         TOLLIVER is an individual with disability as defined by the NYSPHL.

      54.         The Property on which VAPE SMOKE is owned by JAMES ATAMANUK and is

operating is a place of public accommodation as defined by the NYSHRL.

      55.         Plaintiff visited the Property and encountered architectural barriers made unlawful

by the ADA, ADAAG Regulations, and by the NYSHRL. See NYS Exec. Law § 296 (2)(a).

      56.         Defendants have, directly or indirectly, refused, withheld, and/or denied to

TOLLIVER, because of his disability, the accommodations, advantages, facilities or privileges

thereof provided at the Property to non-physically disabled individuals not confined to



                                                   14
            Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 15 of 17



wheelchairs by maintaining architectural barriers that discriminate against people with

disabilities.

      57.       By the actions and inactions described above, Defendants have, directly or

indirectly, refused, withheld, and/or denied to Plaintiff, because of his disability, the

accommodations, advantages, facilities or privileges thereof provided at VAPE SMOKE of the

Property.

      58.       TOLLIVER has suffered an injury-in-fact resulting from the pain and humiliation

of Defendants’ discrimination. Plaintiff demands compensatory damages based on Defendants’

violation of the NYSHRL.

      59.       Plaintiff has been damaged and will continue to be damaged by this

discrimination as more fully set forth above and, in addition to injunctive relief, seeks judgment

pursuant to N.Y. Exec. Law §297, including damages pursuant to § 297(9) thereof.

                        COUNT III: VIOLATIONS OF THE NYCHRL

      60.       Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

      61.       The NYCHRL provides that by refusing access into an establishment by a person

with a disability solely because of their disability the operator of said establishment is engaging

in an “unlawful discriminatory practice.” See NYC Admin Code § 8-107(4)(a).

      62.       As TOLLIVER was unable to enter VAPE SMOKE, Defendants are in violation

of the NYCHRL because the Defendants have and are denying Plaintiff full and safe access to all

accommodations, benefits, and services of the Property.

      63.       TOLLIVER has suffered an injury-in-fact resulting from the pain and humiliation

of Defendants’ discrimination. Plaintiff demands compensatory damages based on Defendants’



                                                 15
           Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 16 of 17



violation of the NYSHRL.

     64.        The undersigned law firm has been retained by Plaintiff and Plaintiff is entitled to

recover fair and reasonable attorneys’ fees, costs and expenses from the Defendants pursuant the

NYCHRL.

                                     INJUNCTIVE RELIEF

     65.        Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

     66.        Plaintiff will continue to experience unlawful discrimination because of

Defendants’ failure to comply with the ADA, NYSHRL, and NYCHRL.

     67.        This Court has jurisdiction in accordance with 42 U.S.C. § 12188 to grant

TOLLIVER injunctive relief, including but not limited to the issuance of an Order to alter the

Property to make it readily accessible to, and useable by, all individuals with disabilities,

including Plaintiff, as required pursuant to the ADA, the NYSHRL, and NYCHRL, and closing

the facilities until the requisite modifications are complete.

     68.        Injunctive relief is necessary and proper to ensure Defendants alter and modify

The Property, as a place of public accommodation, and VAPE SMOKE’s policies, business

practices, operations and procedures.

     69.        Injunctive relief is also necessary to make the Subject Property readily accessible

and useable by Plaintiff in accordance with the ADA, the NYSHRL, and NYCHRL.

                                      CLAIM FOR RELIEF

      WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief as follows: (1) a

declaration that the Subject Property owned, leased, operated, and/or controlled by Defendants is



                                                  16
         Case 1:20-cv-03616-JGK Document 1 Filed 05/08/20 Page 17 of 17



in violation of the ADA, the NYSHRL, and NYCHRL; (2) an Order requiring Defendants to

establish neutral their policies, practices and procedures towards individuals with disabilities, for

such reasonable time to allow the Defendants to undertake and complete corrective procedures at

the Property; (3) an Order requiring Defendants to alter their facilities and amenities to make

them accessible to and useable by individuals with disabilities as required pursuant to Title III of

the ADA, the NYSHRL, and NYCHRL; (4) an Order issuing a permanent injunction ordering

Defendants to close the Subject Property and cease all business until Defendants remove all

violations under the ADA, the NYSHRL, and NYCHRL, including but not limited to the

violations set forth herein; (5) an award of reasonable attorneys’ fees, costs, disbursements and

other expenses associated with this litigation, in favor of the Plaintiff; and (6) for such other and

further relief that this Court deems just, necessary and proper.

Dated: Brooklyn, New York
      May 8, 2020
                                              Respectfully submitted,

                                              SOLOMOS & STORMS

                                              By: /s/ Derrick Storms         .




                                              Derrick Storms, Esq.
                                              33-08 Broadway
                                              Astoria, NY 11106
                                              Tel: (718) 278-5900
                                              dstormsesq@gmail.com




                                                 17
